Citation Nr: 1514203	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-33 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.   


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit sought on appeal.

In January 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he first noticed decreased hearing acuity while serving in Vietnam.  His military occupational specialty (MOS) included Light Air Defense Artillery Crewmen and was not provided hearing protection during service.  There is no question that the Veteran was exposed to significant noise during his military service.  

First, the Board finds that the audiological examination dated in August 2010 shows a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss disability was caused or worsened by his military service.  

The Veteran's service treatment records show no hearing-related complaints, but there were threshold shifts in both ears noted during his discharge physical examination.  

The Veteran was afforded a VA audiological examination in August 2010, and he was diagnosed as having a bilateral sensorineural hearing loss disability.  The examiner provided a negative opinion indicating that the Veteran's hearing was within normal limits at discharge, and his hearing was not the "typical 'noise notch' configuration."  The examiner did not provide any discussion as to the significance of the threshold shifts in both ears between induction and separation-regardless of whether the discharge thresholds were considered disabling for VA purposes.  In light of these inadequacies, the Board assigns the August 2010 opinion no probative weight.  

The Veteran has competently and credibly indicated that he has experienced bilateral hearing loss during and since service.  Even through the course of private treatment, prior to his service connection claim, the Veteran has maintained that he had significant noise exposure during service.  

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss disability is related to his military service.  The Veteran is also competent to report the onset of decreased hearing acuity in both ears.  In light of his MOS described above, it is highly probable that he was exposed to hazardous noise, and thus his exposure is conceded. 

Again, the Board assigns the purported August 2010 VA opinion no probative weight.  Although the Veteran did not seek treatment for hearing related problems for many years following his military service, he has competently and credibly provided consistent statements regarding the onset of his bilateral hearing loss.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral hearing loss disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


